Exhibit 10.1

LOAN PURCHASE AGREEMENT

THIS LOAN PURCHASE AGREEMENT (this “Agreement”) is executed as of August 30,
2010, between PROPST VESTAVIA LLC., a Delaware limited liability company
(“Seller”), and EXCEL VESTAVIA LLC, a Delaware limited liability company
(“Purchaser”).

STATEMENT OF AGREEMENT:

In consideration of the mutual agreements contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Seller hereby agree as follows:

1. Definitions. Unless otherwise defined herein, terms used herein with an
initial capital letter or initial capital letters shall have the following
meanings:

(a) “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Alabama, Southern Division.

(b) “Borrower” means AIG Baker Vestavia, L.L.C., a Delaware limited liability
company.

(c) “Business Day” means a day other than a Saturday, Sunday or a legal holiday
on which national banks located in the State of New York are not open for
general banking business.

(d) “Loan” means the Loan in the original principal amount of $33,000,000,
evidenced and secured by the Loan Documents, as amended, extended and renewed.

(e) “Loan Documents” means those certain documents and instruments described on
Exhibit A, attached hereto and incorporated herein by this reference.

(f) “Property” means the real, personal and intangible property described in the
Loan Documents and given as collateral for the Loan.

(g) “Settlement Agreement” means that certain Settlement Agreement by and
between Purchaser, Seller and AIG Baker Partnership, dated August 4, 2010, a
copy of which is attached hereto as Exhibit B and incorporated herein by this
reference.

(h) “Survival Obligations” means those terms, covenants and indemnities of this
Agreement that, by their express terms, survive the Closing or sooner
termination of this Agreement.

Terms defined elsewhere in this Agreement shall have the meanings given to them
herein.



--------------------------------------------------------------------------------

2. Sale and Purchase. On the terms and conditions set forth in this Agreement,
Seller agrees to sell, convey and assign to Purchaser and Purchaser agrees to
purchase and accept from Seller, all of Seller’s assignable right title and
interest in and to the Loan and the Loan Documents.

3. Purchase Price. Purchaser shall pay to Seller the sum of THIRTY THREE MILLION
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($33,500,000.00) as the purchase price
(the “Purchase Price”) for the Loan and the Loan Documents in cash by the wire
transfer of funds available for immediate credit on the Closing Date to Seller’s
account.

4. Closing Date. The closing and consummation (the “Closing”) of the
transactions contemplated by this Agreement shall be handled through escrow with
First American Title Insurance Company on or before August 30, 2010 or on such
earlier date as may be designated by Purchaser upon not less than three
(3) Business Days prior written notice to Seller after satisfaction of the
conditions to Seller’s obligations hereunder (the “Closing Date”).

5. Closing Deliveries. On the Closing Date and subject to satisfaction of all
terms and conditions of this Agreement, the following shall occur, each being a
condition precedent to the others and all being considered as occurring
simultaneously:

(a) Seller Deliveries. Seller shall deliver to Purchaser the following:

(i) the original executed promissory note (the “Note”), which shall be endorsed
“Pay to the order of Excel Vestavia LLC, a Delaware limited liability company,
as is, where is, with all faults and without representation, warranty or
recourse, express or implied, of any type, kind, character or nature”, except as
set forth in paragraph 9(a) of this Agreement, or, if the Note has been lost or
misplaced, a lost note affidavit (the “Affidavit”) in the form of Exhibit C
attached hereto.

(ii) an Assignment of Mortgage and Other Collateral Loan Documents executed by
Seller (the “Assignment”) for the Loan Documents and related rights and liens in
the form of Exhibit D attached hereto.

(iii) One or more UCC-3 Assignment of Financing Statement (the “UCC-3s”)
evidencing the assignment to Purchaser of all Seller’s right, title and interest
in and to any security interests in personal property, intangible property and
fixtures created by the Loan Documents and held by Seller which are in effect on
the Closing Date.

(iv) The originals, to the extent the same are in Seller’s actual possession and
control on the date of Closing, of the Loan Documents.

(b) Purchaser Deliveries. Purchaser shall deliver to Seller the Purchase Price.

 

- 2 -



--------------------------------------------------------------------------------

(c) Closing Costs; Prorations; Credits.

(i) Purchaser shall pay any and all costs and expenses related to the Closing of
the transactions contemplated by this Agreement, including, without limitation,
any and all recording fees and taxes, any and all title examination fees and
expenses, title insurance premiums, survey expenses, and its own legal fees and
expenses. Seller shall pay the fees and expenses of its legal counsel.

(ii) Revenues, receipts, income and expenses of the Property shall be allocated
between Seller and Purchaser in accordance with the Settlement Agreement.

6. Conditions Precedent to Performance by Purchaser. Without limitation upon the
conditions set forth in Section 5(a) hereof, Purchaser’s obligations under this
Agreement shall be contingent and specifically conditioned upon the following:

(i) Seller shall have, in all material respects, delivered, performed, observed,
and complied with all of the items, instruments, documents, covenants,
agreements, and conditions required by this Agreement to be delivered,
performed, observed, and complied with by Seller prior to or as of the Closing.

(ii) The representations made by Seller in Section 8 of this Agreement shall be
true and correct in all material respects as though made at and as of the
Closing Date.

7. Conditions Precedent to Performance by Seller. Without limitation upon the
conditions set forth in Section 5(b) hereof, Seller’s obligations under this
Agreement shall be contingent and specifically conditioned upon the following:

(i) Purchaser shall have, in all material respects, delivered, performed,
observed, and complied with all of the items, instruments, documents, covenants,
agreements, and conditions required by this Agreement to be delivered,
performed, observed, and complied with by Purchaser prior to or as of the
Closing.

(ii) The representations and warranties made by Purchaser in paragraph 9(a) of
this Agreement shall be true and correct in all material respects on the date
hereof and as though made at and as of the Closing Date.

8. Representations of Seller.

Seller hereby represents and warrants to Purchaser that:

(i) Seller is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware with limited liability
company powers adequate for the making and performing of this Agreement, and has
taken all corporate action required to consummate the transactions provided in
this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(ii) This Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting the enforcement of creditors’
rights and general equitable principles which may limit the availability of
equitable remedies.

(iii) Seller owns the Loan and has not assigned, transferred or hypothecated to
any third party any portion of its interest in the Loan Documents which
assignment, transfer or hypothecation would remain in effect after Closing.

(iv) Other than the lawsuit styled AIG Baker Vestavia, LLC v. Compass Bank, et
al., Case No. 2010-CV-901247 in the Circuit Court of Jefferson County, Alabama,
which was removed by the Debtor in Adversary Proceeding No. 10-0062 in the
Bankruptcy Court, to Seller’s actual knowledge, there is no pending or overtly
threatened litigation against Seller relating to the Loan or the Property.

9. Representations, Warranties, Covenants and Indemnifications of Purchaser.

Purchaser hereby represents and warrants to Seller that:

(i) Purchaser has all requisite power and authority to execute, deliver, and
perform all of its obligations under this Agreement and all instruments and
other documents executed and delivered by Purchaser in connection herewith.

(ii) The execution, delivery and performance of this Agreement and all
instruments and other documents to be executed and delivered by Purchaser in
connection herewith have been duly authorized by all necessary action on the
part of Purchaser and do not and will not (A) require any consent or approval of
its shareholders and/or partners, whichever is applicable, that has not been
obtained, or (B) violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Purchaser or any provision of Purchaser’s charter or bylaws
and/or partnership agreement, whichever is applicable.

(iii) This Agreement constitutes a legal, valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general applicability relating to or affecting the enforcement of
creditors’ rights and general equitable principles which may limit the
availability of equitable remedies.

 

- 4 -



--------------------------------------------------------------------------------

10. Brokers. Purchaser has not had any dealings with respect to the Loan, the
Loan Documents, the Property or the transactions contemplated hereby with any
mortgage or real estate advisor, broker, investment advisory firm or salesman or
any other person or corporation, whether known or unknown to Purchaser (each a
“Broker”). Purchaser hereby indemnifies and agrees to hold Seller harmless from,
any and all liability and claims to pay commissions, fees or other compensation
which may at any time be asserted against Seller founded in whole or in part
upon (a) a claim that the aforesaid representation and warranty of Purchaser is
untrue, (b) a claim that a Broker is owed any such commissions, fees or other
compensation due to the acts of Purchaser, or (c) a claim by any Broker that
alleges it dealt with Purchaser in connection with the Loan and the Loan
Documents, in each case together with any and all losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs of
depositions and other discovery, court costs and disbursements) relating to such
claims or arising therefrom or incurred by Seller in connection with the
enforcement of this indemnification provision. Seller hereby indemnifies
Purchaser against, and agrees to hold Purchaser harmless from, any and all
liability and claims to pay commissions, fees or other compensation which may at
any time be asserted against Purchaser founded in whole or in part upon (a) a
claim that the aforesaid representation and warranty of Seller is untrue, (b) a
claim that a Broker is owed any such commissions, fees or other compensation due
to the acts of Seller, or (c) a claim by any Broker that alleges it dealt with
Seller in connection with the Loan and the Loan Documents, in each case together
with any and all losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees, costs of depositions and other
discovery, court costs and disbursements) relating to such claims or arising
therefrom or incurred by Purchaser in connection with the enforcement of this
indemnification provision. The provisions of this Section 10 shall survive the
Closing and any termination of this Agreement.

11. Default; Termination. If Purchaser fails or refuses to consummate the
purchase and sale of the Loan pursuant to this Agreement at the Closing, then
the sole remedy of Seller hereunder shall be pursuant to Section 10 of the
Settlement Agreement. If Seller fails or refuses to consummate the purchase and
sale of the Loan pursuant to this Agreement at the Closing, then the Bankruptcy
Court shall make a determination of the matter pursuant to Section 21 of the
Settlement Agreement.

12. Notices. Any notice or other communications required or permitted under or
given in connection with this Agreement shall be in writing and shall be
addressed as follows:

If to Seller:

Propst Vestavia LLC

Attention: John N. Hughey

401 Meridian Street, Suite 300

Huntsville, Alabama 35801

Telephone: (256) 532-9850

Facsimile: (256) 532-9427

 

- 5 -



--------------------------------------------------------------------------------

with a copy to:

Charles L. Denaburg

Najjar Denaburg, P.C.

2125 Morris Avenue

Birmingham, Alabama 35203

Telephone: (205) 250-8400

Facsimile: (205) 326-3837

If to Purchaser:

Excel Vestavia LLC

801 North 500 West, Suite 201

West Bountiful, Utah 84010

Attention: Mark T. Burton

Telephone (801) 294-2400

Facsimile (801) 294-7479

with a copy to:

Van A. Tengberg, Esq.

Foley & Lardner LLP

402 W Broadway, Suite 2100

San Diego, California 92101

Telephone: (619) 685-6408

Facsimile: (619) 234-3510

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (a) when actually delivered, (b) on the first Business Day after
deposit with an overnight air courier service, or (c) on the third Business Day
after deposit in the United States mail, postage prepaid, in each case to the
address of the intended addressee and any communication so delivered in person
shall be deemed to be given when receipted for by, or actually received by
Seller or Purchaser, as the case may be. If given by telecopy, a notice shall be
deemed given and received when the telecopy is transmitted to the party’s
telecopy number specified above, and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Agreement. Either party may designate a
change of address by written notice to the other by giving at least ten
(10) days prior written notice of such change of address.

13. Waiver. Any term, condition or provision of this Agreement may be waived in
writing at any time by the party which is entitled to the benefits thereof.

14. Governing Law. The terms and provisions hereof shall be governed by, and
construed in accordance with, the substantive laws of the State of Alabama.

 

- 6 -



--------------------------------------------------------------------------------

15. Binding Agreement. This Agreement shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto; provided, however, the foregoing shall not be deemed or
construed to (a) permit the assignment of any of Purchaser’s rights or
obligations hereunder or (b) confer any right, title, benefit, cause of action
or remedy upon any person or entity not a party hereto.

16. Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and the plural shall include the singular;
words denoting gender shall be construed to mean the masculine, feminine or
neuter, as appropriate; and specific enumeration shall not exclude the general,
but shall be construed as cumulative of the general recitation. The headings
contained in this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or any provision hereof.

17. Severability. If any clause or provision of this Agreement is held to be
illegal, invalid or unenforceable under any law applicable to the terms hereof,
then the remainder of this Agreement shall not be affected thereby, and in lieu
of each such clause or provision of this Agreement that is illegal, invalid or
unenforceable, such clause or provision shall be judicially construed and
interpreted to be as similar in substance and content to such illegal, invalid
or unenforceable clause or provision, as the context thereof would reasonably
suggest, so as to thereafter be legal, valid and enforceable.

18. Counterparts. To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures and acknowledgments of each of the parties hereto.

19. NO ORAL AGREEMENTS. THIS AGREEMENT AND THE SETTLEMENT AGREEMENT REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE TRANSACTION
CONTEMPLATED HEREIN, SUPERSEDES ANY AND ALL PRIOR DISCUSSIONS AND AGREEMENTS
(WRITTEN OR ORAL) BETWEEN SELLER AND PURCHASER WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

20. Time of the Essence. Time is of the essence in the execution and performance
of this Agreement and of each provision hereof.

21. Attorneys’ Fees. If either party shall default in the performance of any of
the terms and conditions of this Agreement, the non-defaulting party shall be
entitled to recover all costs, charges, and expenses of enforcing this Agreement
including reasonable attorneys’ fees, paralegal fees, and costs, including, but
not limited to, attorneys’ and paralegal fees incurred in any trial or appellate
proceedings.

 

- 7 -



--------------------------------------------------------------------------------

22. Rule of Construction. The parties acknowledge that each party and its
counsel has reviewed this Agreement, and the parties hereby agree that normal
rules of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any amendments or exhibits hereto.

23. Saturday, Sunday or Legal Holiday. If any date set forth in this Agreement
for the performance of any obligation by Purchaser or Seller or for the delivery
of any document or notice should be on other than a Business Day, the compliance
with such obligation or delivery shall be deemed acceptable on the next
following Business Day.

24. Further Assurances. Seller will, whenever and as often as shall be
reasonably requested to do so by Purchaser, and Purchaser will, whenever and as
often as shall be reasonably requested so to do by Seller, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, any and all
conveyances, assignments and all other instruments and documents as may be
reasonably necessary to complete the transaction herein contemplated and to
carry out the intent and purposes of this Agreement.

25. Amendments. This Agreement shall not be amended except by a writing signed
on behalf of the party to be charged with such amendment.

26. No Third Party Beneficiaries. No person or entity not a party to this
Agreement shall have any third party beneficiary claim or other right hereunder
or with respect thereto.

27. Exhibits. Each exhibit referred to in this Agreement is attached hereto and
each such exhibit is hereby incorporated by reference and made a part hereof as
if fully set forth herein.

28. Jury Waiver. SELLER AND PURCHASER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR ANY
ACTION OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER TO THIS
AGREEMENT, THE LOAN, THE LOAN DOCUMENTS OR THE PROPERTY (INCLUDING WITHOUT
LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR
DEFENSES ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE
VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO
THIS AGREEMENT AND SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

29. Assignment. Except as provided below, Purchaser may not assign this
Agreement or any right, liability, or obligation hereunder without the prior
written consent of Seller, which consent shall not be unreasonably withheld.
Purchaser shall have the right, without Seller’s consent, to assign this
Agreement and all of its rights hereunder to an affiliate of Purchaser.

[SIGNATURES FOLLOW]

 

- 8 -



--------------------------------------------------------------------------------

EXECUTED UNDER SEAL as of the date first above written.

 

SELLER: PROPST VESTAVIA LLC., a Delaware limited liability company By:   /s/
John N. Hughey Name:   John N. Hughey Its:   Manager

[SIGNATURES CONTINUE]



--------------------------------------------------------------------------------

PURCHASER

EXCEL VESTAVIA, LLC, a

Delaware limited liability company

By:   EXCEL TRUST, L.P., a Delaware limited partnership, its Manager   By:  
Excel Trust, Inc., a Maryland corporation, its General Partner     By:   /s/
Mark T. Burton     Name:   Mark T. Burton     Its:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

LOAN DOCUMENTS

 

1. Promissory Note dated March 22, 2002 in the amount of $33,000,000.00 by AIG
Baker Vestavia, L.L.C. for the benefit of Compass Bank

 

  a. First Amendment to Promissory Note and Loan Documents dated February 10,
2003

 

  b. Second Amendment to Promissory Note and Loan Documents dated December 19,
2003

 

  c. Third Amendment to Promissory Note and Loan Documents dated April 30, 2007

 

  d. Fourth Amendment to Promissory Note and Loan Documents dated July 6, 2007

 

  e. Fifth Amendment to Promissory Note and Loan Documents dated September 3,
2007

 

  f. Sixth Amendment to Promissory Note and Loan Documents dated September 15,
2008

 

  g. Seventh Amendment to Promissory Note and Loan Documents dated October 31,
2008

 

  h. Eighth Amendment to Promissory Note and Loan Documents dated January 2,
2009

 

2. Future Advance Mortgage, Assignment of Rents and Leases and Security
Agreement (Alabama) dated March 22, 2002 by and between AIG Baker Vestavia,
L.L.C. and Compass Bank and recorded as instrument no. 200204/6859 in Jefferson
County, Alabama

 

  a. First Amendment to Mortgage dated February 10, 2003 and recorded as
instrument no. 200303/3690 in Jefferson County, Alabama

 

  b. Second Amendment to Mortgage dated December 19, 2003 and recorded as
instrument no. 20040117481 in Jefferson County, Alabama

 

3. Assignment of Rents and Leases dated March 22, 2002 by and between AIG Baker
Vestavia, L.L.C. and Compass Bank and recorded as instrument no. 200204/6860 in
Jefferson County, Alabama

 

  a. First Amendment to Assignment of Rents and Leases dated February 10, 2003
and recorded as instrument no. 200303/3691 in Jefferson County, Alabama



--------------------------------------------------------------------------------

  b. Second Amendment to Assignment of Rents and Leases dated December 19,2003
and recorded as instrument no. 200401/7481 in Jefferson County, Alabama

 

4. Construction Loan Agreement dated March 22, 2002 by and between AIG Baker
Vestavia, L.L.C. and Compass Bank including Addendum I

 

5. Assignment of Loan Documents from Compass Bank to Propst Properties, LLC,
dated as of March 26, 2010 and recorded in Book LR201003, page 5856, in the
Office of the Judge of Probate of Jefferson, County Alabama.

 

6. Assignment of Loan Documents, from Propst Properties, LLC to Propst Vestavia
LLC dated as of March 26, 2010 and recorded in Book LR201003, page 5861, in the
Office of the Judge of Probate of Jefferson, County Alabama

 

7. UCC Financing Statement listing AIG Baker Vestavia, L.L.C. as debtor and
recorded as instrument no. 200204/6863 in Jefferson County, Alabama on March 22,
2002

 

8. UCC Financing Statement listing AIG Baker Vestavia, L.L.C. as debtor and
recorded with initial filing num: 2103799 7 with the Delaware Department of
State on April 4, 2002

 

9. UCC Financing Statement listing AIG Baker Vestavia, L.L.C. as debtor and
recorded with initial filing num: 2207713 3 with the Delaware Department of
State on August 12, 2002

 

10. Continuing Guaranty (Unlimited) of AIG/Baker Partnership dated March 20,
2002

 

11. Subordination Agreement dated March 22, 2002 by and among AIG Baker
Vestavia, L.L.C., AIG Baker Partnership, Alex Baker Limited Partnership, A.B.
Development, L.L.C., AIG Baker Shopping Center Properties, L.L.C., AIG/Baker,
Inc., AIG Baker Management, L.L.C., AIG Baker Real Estate, L.L.C., and Compass
Bank

 

  a. First Amendment to Subordination Agreement dated December 19, 2002

 

12. Lawyers Title Insurance Corporation Policy Number G47-0372978 dated
March 22, 2002

 

13. Assignment of Contract Documents dated March 22, 2002 by and between AIG
Baker Vestavia, L.L.C. and Compass Bank

 

14. UCC Continuation Statement recorded with filing num: 71863173 with the
Delaware Department of State on May 15, 2007 concerning the original financing
statement with filing num: 22077133.

 

15. Such other documents, agreements, instruments, and other collateral which
evidence, secure or otherwise relate to Lender’s right, title or interest in and
to the Loan, including, without limitation, the title insurance policies and
hazard insurance policies that may presently be in effect.



--------------------------------------------------------------------------------

EXHIBIT B

SETTLEMENT AGREEMENT



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 4, 2010, by and between AIG BAKER VESTAVIA, L.L.C. (the “Debtor”), AIG
BAKER PARTNERSHIP (“Guarantor”) and PROPST VESTAVIA, LLC (“Propst”) (the Debtor,
Guarantor and Propst are hereinafter sometimes referred to collectively as the
“Parties”).

W I T N E S S E T H

WHEREAS, the Debtor owns a 360,000+ square feet retail shopping center on real
property located in the City of Vestavia Hills, Jefferson County, Alabama (the
“Property”);

WHEREAS, Compass Bank made a loan to the Debtor (“Loan”) to develop the Property
in the original principal amount of thirty-three million dollars ($33,000,000)
(as amended, modified, extended or renewed), in which Regions Bank was a
participant;

WHEREAS, in connection with the Loan, the Guarantor executed an a continuing
guaranty in favor of Compass Bank (the “Guaranty”);

WHEREAS, in connection with the Loan, the Debtor executed a future advance
mortgage, assignment of rents and leases, and security agreement (as amended,
the “Mortgage”) and an assignment of rents and leases (as amended, the
“Assignment of Rents”) in favor of Compass Bank as collateral for the Loan (the
Loan, the Mortgage, the Assignment of Rents, the Guaranty and the other
documents executed in connection with the Loan are collectively referred to as
the “Loan Documents”);

WHEREAS, on March 26, 2010, Propst Properties, LLC contends that it acquired the
Loan on the Property from Compass Bank and then assigned the Loan and the Loan
Documents to Propst;

WHEREAS, the Debtor filed a voluntary petition for relief pursuant to Chapter 11
of the Bankruptcy Code on April 26, 2010 (the “Petition Date”);

WHEREAS, the Debtor’s Chapter 11 bankruptcy case is currently pending in the
United States Bankruptcy Court for the Northern District of Alabama, Southern
Division (the “Bankruptcy Court”), as Bankruptcy Case No, 10-02600-TOM (the
“Bankruptcy Case”);

WHEREAS, the Debtor sued Propst in a lawsuit styled AIG Baker Vestavia, LLC v.
Compass Bank, Propst Properties, LLC and Propst Vestavia, LLC, Case
No. 2010-CV-901247 in the Circuit Court of Jefferson County, Alabama, which was
removed by the Debtor in Adversary Proceeding No. 10-0062 in the Bankruptcy
Court (the “Adversary Proceeding”);

WHEREAS, the Debtor filed a Motion to (i) determine that the rents generated
from the Property constitute cash collateral and (ii) authorize the use of cash
collateral in the ordinary course of business (the “Cash Collateral Motion”);



--------------------------------------------------------------------------------

WHEREAS, Propst filed a motion to dismiss the bankruptcy case, or in the
alternative, granting relief from the automatic stay (the “Motion to Dismiss”);

WHEREAS, the Bankruptcy Court scheduled a trial on the Cash Collateral Motion
and the Motion to Dismiss for July 21, 2010;

WHEREAS, the Bankruptcy Court ordered the Patties to mediate all issues pending
in the Bankruptcy Court in front of Judge Ott;

WHEREAS, the Parties conducted a mediation on July 20, 2010, and executed a
memorandum of understanding (the “MOU”), which outlines the terras of the
Parties’ settlement; and

WHEREAS, on the terms and subject to the conditions contained herein, the
Parties desire to compromise and settle all of the claims and causes of action
that may exist or be alleged to exist between them as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. Recitals. The Parties acknowledge and agree that the recitals listed above
are true and correct.

2. Dismissal of Bankruptcy Case and Adversary Proceeding. Effective upon the
Bankruptcy Court’s entry of the Approval Order (as hereinafter defined) on the
docket, (a) the Bankruptcy Case shall be dismissed, and (b) the Adversary
Proceeding shall be dismissed with prejudice.

3. Agreements in Escrow. Within one (1) business day after the entry of the
Approval Order, (a) the Debtor shall execute and deliver a deed-in-lieu to
Propst as grantee in a form reasonably acceptable to Propst (the “DIL”), with
(i) an owner’s lien affidavit in a form and content reasonably acceptable to the
title company in connection with the issuance of an owner’s title insurance
policy to Propst, and (ii) any certificate of status, authority, or incumbency
as may be reasonably required by the title company in connection with the
issuance of an owner’s title insurance policy to Propst with such documents (the
“DIL Documents”) to be held in escrow by Charles Denaburg pending the Closing
(as hereinafter defined), and (b) the Parties shall execute mutual releases (the
“Releases”) of any and all claims that the Parties may have against each other
or their respective affiliates in connection with the Loan, the Loan Documents
or the Property in a form reasonably acceptable to each Party (the “Claims”),
with the Releases to be held in escrow by Charles Denaburg pending the Closing.

4. Settlement Payment. On or before August 30, 2010 (the “Closing Date”), the
Debtor or its designee (hereinafter referred to as “Baker”) shall purchase the
Loan from Propst pursuant to a loan purchase agreement to be entered into by
Baker and Propst for thirty-three million five hundred thousand dollars
($33,500,000) by wire transfer (the “Settlement Payment”) in settlement of all
matters (the “Closing”).

 

2



--------------------------------------------------------------------------------

5. Closing Obligations. At the Closing, upon receipt of the Settlement Payment,
Propst shall (a) deliver to Baker the original executed note endorsed to Baker,
or, if the note has been lost or misplaced, a lost note affidavit, (b) deliver
to Baker an assignment in recordable form of all of Propst’s right, title,
interest, claim in and to the Loan and the Loan Documents, together will all
moneys, principal, interest and fees, due and to become due thereon, including
the funds held in the debtor in possession bank account, and all rights,
remedies and incidents thereunto belonging except as provided in Paragraph 6
below, (c) deliver to Baker UCC-3 Assignments of any financing statements filed
with respect to the personal property and fixtures comprising a part of the
Property, (d) deliver to Baker, if Propst possesses one, the lender’s insurance
policy to the extent it is assignable or, in the event the lender’s insurance
policy is not assignable or Propst does not possess one, provide documents as
may be reasonably required by the title company in connection with the issuance
of a lender’s policy to Baker, and (e) cancel the DIL Documents. The Parties
shall also (a) deliver a joint letter to the tenants of the Property, apprising
them of the transaction and directing them to resume payment of rents to Baker,
and (b) cancel the Releases.

6. Retention of Rents by Propst. Notwithstanding Paragraph 5 above, upon the
Closing, Propst shall be allowed to retain the net operating income that it
collected for the period April l, 2010 through and including the month of July
2010, with Propst being responsible for the payment of operating expenses
incurred from April 1, 2010 through July 31, 2010; provided, however, that at
the Closing, Propst shall pay Baker or provide a credit in an amount equal to
one hundred thousand dollars ($100,000).

7. Turnover of Rents to Baker. At the Closing, Baker shall be entitled to a
credit for all rents and revenues collected on or after August 1, 2010, and
Baker shall be responsible for the payment of all expenses incurred with respect
to the Property on or after August 1, 2010. Notwithstanding the foregoing, Rave
rent (without reduction) for July 2010 shall be paid to Propst even if collected
by Baker after July 2010.

8. Accounting of Rents and Expenses. At the Closing, Propst and the Debtor shall
provide to each other an accounting of all of the rents collected by each of
them and all of the expenses paid by each of them from April 1, 2010 to the
Closing Date.

9. Limited Release. At the Closing, the Parties and their respective affiliates,
successors and assigns shall release each other from any and all Claims that
they have or may have against each other in connection with the Loan, the Loan
Documents or the Property; provided, however, that nothing contained in this
Paragraph shall release the Debtor and the Guarantor from their obligations to
Baker under the Loan, the Loan Documents or the Property (the “Limited
Release”). For the avoidance of doubt, the Loan and the Loan Documents shall be
valid and enforceable by Baker against the Debtor and the Guarantor. The Parties
shall use reasonable efforts to have Compass Bank sign or approve this Limited
Release.

 

3



--------------------------------------------------------------------------------

10. Failure to Close. If Baker does not pay Propst the Settlement Payment by the
Closing Date, Mr. Denaburg shall deliver the DIL Documents to Propst end deliver
the Releases to the Parties. After Mr. Denaburg delivers the DIL Documents to
Propst and the Releases to the Parties, the Parties shall have no further
obligations to each other in connection with the Loan, the Loan Documents, or
the Property, provided, however, that the Debtor shall retain the funds held in
the debtor and possession account and pay any valid pre-petition claims filed in
the Bankruptcy Case or scheduled in the Bankruptcy Case.

11. Court Approval. Upon execution and delivery of this Agreement by the
Parties, the Debtor shall promptly prepare and file in the Bankruptcy Case a
motion (the “Settlement Motion”) that seeks entry of an order (the “Approval
Order”) of the Bankruptcy Court approving this Agreement and the settlement
provided for herein pursuant to Bankruptcy Rule 9019. A copy of the proposed
Approval Order is attached hereto as Exhibit 1. The Parties agree to use their
best efforts to obtain approval of the Settlement Motion and the entry of the
Approval Order within ten (10) days from the date of the filing of the
Settlement Motion. Unless otherwise agreed to in writing between the Parties,
paragraphs 1 through 10 of this Agreement and the obligations of the Parties in
those paragraphs are in all respects contingent upon entry of the Approval Order
not more than ten (10) days from the date the filing of the Settlement Motion.

12. No Prior Transfer. The Parties hereby expressly warrant and represent that
they are the owners of all Claims released by them in the Releases or the
Limited Release, and that they have not assigned or transferred or purported to
have assigned or transferred any of the Claims released by them in the Releases
or the Limited Release, or any portion thereof, Propst expressly warrants and
represents that it is the owner of the Loan and the Loan Documents, and that it
has not assigned or transferred or purported to have assigned or transferred the
Loan, the Loan Documents or any portion of the Loan or Loan Documents.

13. Due Authorization. The Parties to this Agreement that are not individuals
hereby represent and warrant that (a) the individuals signing this Agreement on
their behalf are duly authorized and fully competent to do so, and (b) all
corporate formalities and approvals required to authorize the entry into and
performance of this Agreement have been undertaken.

14. Assignment, Predecessors, Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
legal representatives, predecessors, successors, and assigns.

15. No Liability. The Parties to this Agreement each deny liability to the
other, and neither the payment of money nor the performance of any other matters
contemplated hereby or provided for herein shall in any way or manner be
construed as an admission of any allegation, fact or liability or any act of
wrongdoing.

16. Construction. The Parties hereto hereby mutually acknowledge and represent
that they have been fully advised by their respective legal counsel of their
rights and responsibilities under this Agreement, that they have read, know and
understand completely the contents hereof, and that they have voluntarily
executed the same. The Parties hereto further

 

4



--------------------------------------------------------------------------------

hereby mutually acknowledge that they have had input into the drafting of this
Agreement and that, accordingly, in any construction to be made of this
Agreement, it shall not be construed for or against any party, but rather shall
be given a fair and reasonable interpretation, based on the plain language of
the Agreement and the expressed intent of the Parties.

17. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties relating to the subject matter contained
herein, and this Agreement may not be altered, amended or modified in any
respect or particular whatsoever except by a writing duly executed by each of
the Parties hereto.

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, so that all of which taken together shall
constitute one and the same instrument.

19. Severability. In the event that any part of this Agreement shall be found to
be illegal or in violation of public policy, or for any reason unenforceable at
law, such finding shall not invalidate any other part hereof.

20. Confidentiality. The Parties agree that the terms of this Agreement and all
matters related to this Agreement and the settlement and termination of the
Adversary Proceeding are confidential; provided, however, nothing contained in
this paragraph shall prohibit the disclosure of any term of this Agreement:
(a) to the Bankruptcy Court or the Bankruptcy Administrator, (b) to the extent
necessary to comply with any law, rule, regulation, court order, directive or to
enforce or defend against any claims arising from this Agreement; and (c) to the
Parties’ agents, attorneys, accountants, tax advisors or insurers, provided such
disclosure is made under an agreement to keep and treat such information as
confidential.

21. Choice of Law and Consent to Jurisdiction. This Agreement shall be governed
and construed according to the laws of the State of Alabama. The Parties agree
that the Bankruptcy Court shall have personal jurisdiction over them with
respect to, and shall be the exclusive forum for the resolution of, any
controversy or dispute arising from or with respect to this Agreement.

IN WITNESS WHEREOF and in agreement herewith, the Parties have executed and
delivered this Agreement, as of the date first above written.

 

PROPST VESTAVIA, LLC   /s/ John N. Hughey By:   John N. Hughey Its:   Manager

 

5



--------------------------------------------------------------------------------

AIG BAKER VESTAVIA, L.L.C.,

a Delaware limited liability company

By:  

AIG Baker Shopping Center Properties, L.L.C.,

a Delaware limited liability company,

its sole Member

  /s/ Alex D. Baker   By:   Alex D. Baker   Its:   President

 

AIG BAKER PARTNERSHIP,

a Delaware partnership

By:  

Alex Baker Limited Partnership,

a Georgia limited partnership,

its General Partner

By:  

A.B. Development, Inc.,

an Alabama corporation,

its General Partner

  /s/ Alex D. Baker   By:   Alex D. Baker   Its:   President

 

6



--------------------------------------------------------------------------------

EXHIBIT C

AFFIDAVIT OF LOST NOTE

 

STATE OF ________________

   §         §      KNOW ALL MEN BY THESE PRESENTS

COUNTY OF ________________

   §     

______________________, being duly sworn, deposes and says:

1. I am a _________________________ of Propst Vestavia LLC, a Delaware limited
liability company (“Propst”).

2. AIG Baker Vestavia, L.L.C., a Delaware limited liability company (“Borrower”)
executed a Promissory Note in favor of Compass Bank, dated March 22, 2002, in
the original principal amount of $33,000,000.00, as amended by First Amendment
to Promissory Note and Loan Documents, dated February 10, 2003, as further
amended by Second Amendment to Promissory Note and Loan Documents, dated
December 19, 2003, as further amended by Third Amendment to Promissory Note and
Loan Documents, dated April 30, 2007, as further amended by Fourth Amendment to
Promissory Note and Loan Documents, dated July 6, 2007, as further amended by
Fifth Amendment to Promissory Note and Loan Documents, dated September 3, 2007,
as further amended by Sixth Amendment to Promissory Note and Loan Documents,
dated September 15, 2008, as further amended by Seventh Amendment to Promissory
Note and Loan Documents, dated October 31, 2008, as further amended by Eighth
Amendment to Promissory Note and Loan Documents, dated January 2, 2009, as
assigned by Compass Bank to Propst Properties, LLC pursuant to Assignment of
Loan Documents, dated as of March 26, 2010 and as further assigned by Propst
Properties, LLC to Propst pursuant to Assignment of Loan Documents, dated as of
March 26, 2010 (as so amended and assigned, the “Note”), a true and correct copy
of the Promissory Note and all amendments and assignments are attached hereto as
Exhibit “A”.

3. Propst is the sole owner and holder of the Note. However, Propst has never
had possession of the orignal of the Note, or the Third, Sixth, and Eighth
Amendments thereto. Propst believes the originals to be lost, misplaced or
destroyed due to clerical error.

4. Propst received from Compass an Affidavit of Lost or Destroyed Note with
respect to the original of the Note, and the Third, Sixth, and Eighth Amendments
thereto.

5. Propst has not discharged, sold, transferred, satisfied, pledged, assigned,
mortgaged, encumbered or hypothecated the Note or in any way separated the
ownership of the Note. The loss of custody of the Note was not the result of a
transfer by Propst or a lawful seizure.

6. In the event that the original of the Note is found, Propst promptly will
deliver such to Borrower, or any of its successors or assigns.



--------------------------------------------------------------------------------

7. Propst will testify, declare, deposit or certify before any competent
tribunal, office or person, in any case now pending or which may hereafter be
instituted, as to the truth of the particular facts hereinabove set forth.

8. This Affidavit shall be governed by and construed in accordance with the laws
of the State of Alabama.

Executed this ___ day of _____________, 2010

 

PROPST VESTAVIA LLC, a Delaware limited liability company By:     Name:    
Title:    

STATE OF ______________                         )

_________________ COUNTY             )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that ___________________________, whose name as
_________________________ of Propst Vestavia, LLC, a Delaware limited liability
company, is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument, he executed the same with full authority for and on behalf of said
corporation.

Given under my hand and seal this the ______ day of August, 2010.

 

   Notary Public My Commission Expires

_________________

 

[SEAL]



--------------------------------------------------------------------------------

Exhibit A

Copies of Note Documents



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT OF MORTGAGE AND OTHER LOAN DOCUMENTS

 

Prepared by, and return to:

  

Cross-Reference:

________________________

  

________________________

  

________________________

  

________________________

  

________________________

  

ASSIGNMENT OF MORTGAGE AND OTHER LOAN DOCUMENTS

THIS ASSIGNMENT OF MORTGAGE AND OTHER LOAN DOCUMENTS (“Assignment”) is made as
of the ___ day of __________, 2010, by PROPST VESTAVIA LLC, a Delaware limited
liability company (the “Assignor”) to EXCEL VESTAVIA LLC, a Delaware limited
liability company (the “Assignee”).

RECITALS

A. A Promissory Note was executed by AIG Baker Vestavia, L.L.C., a Delaware
limited liability company (“Borrower”), in favor of Compass Bank, dated
March 22, 2002, in the original principal amount of $33,000,000.00, as amended
by First Amendment to Promissory Note and Loan Documents, dated February 10,
2003, as further amended by Second Amendment to Promissory Note and Loan
Documents, dated December 19, 2003, as further amended by Third Amendment to
Promissory Note and Loan Documents, dated April 30, 2007, as further amended by
Fourth Amendment to Promissory Note and Loan Documents, dated July 6, 2007, as
further amended by Fifth Amendment to Promissory Note and Loan Documents, dated
September 3, 2007, as further amended by Sixth Amendment to Promissory Note and
Loan Documents, dated September 15, 2008, as further amended by Seventh
Amendment to Promissory Note and Loan Documents, dated October 31, 2008, as
further amended by Eighth Amendment to Promissory Note and Loan Documents, dated
January 2, 2009, as assigned by Compass Bank to Propst Properties, LLC pursuant
to Assignment of Loan Documents, dated as of March 26, 2010 and as further
assigned by Propst Properties, LLC to Propst pursuant to Assignment of Loan
Documents, dated as of March 26, 2010 (as so amended and assigned, the “Note”)

B. The Note is secured by that certain Future Advance Mortgage, Assignment of
Rents and Leases and Security Agreement, dated March 22, 2002 by and between
Borrower, as mortgagor and Compass Bank, as mortgagee, recorded in Instrument
Number 200204/6859, in the Office of the Judge of Probate of Jefferson, County
Alabama, as amended by First Amendment to Mortgage, dated as of February 10,
2003 and recorded in Instrument Number 200303/3690, in the Office of the Judge
of Probate of Jefferson, County Alabama, as amended by Second Amendment to
Mortgage, dated as of December 19, 2003 and recorded in Instrument Number
200401/7481, in the Office of the Judge of Probate of Jefferson, County Alabama,
as assigned by Compass Bank to Propst Properties, LLC pursuant to Assignment of
Loan Documents, dated as of March 26, 2010 and recorded in Book LR201003, page
5856, in the Office of the



--------------------------------------------------------------------------------

Judge of Probate of Jefferson, County Alabama and as further assigned by Propst
Properties, LLC to Propst pursuant to Assignment of Loan Documents, dated as of
March 26, 2010 and recorded in Book LR201003, page 5861, in the Office of the
Judge of Probate of Jefferson, County Alabama (as so amended and assigned, the
“Mortgage”).

C. In addition to the Note and the Mortgage, other certain documents, including,
without limitation, those described on Schedule A hereto were executed in
connection with the loan transaction that is the subject of the Note and
Mortgage (collectively, the “Loan Documents”).

D. Assignor and Assignee have entered into a Loan Purchase Agreement dated
August 19, 2010, (the “Loan Purchase Agreement”) in which Assignor has agreed to
sell and the Assignee has agreed to purchase the Loan and the Loan Documents (as
defined in the Loan Purchase Agreement).

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) and
other good and valuable consideration paid by Assignee at the time of execution
hereof, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows;

1. Assignment. Except as set forth in the Loan Purchase Agreement, Assignor
hereby grants, bargains, sells, assigns, transfers and sets over to Assignee,
without recourse, warranty or representation whatsoever, all of Assignor’s
right, title, interest, claim and demand in and to the Note, the Mortgage and
the Loan Documents, together with all moneys, principal and interest, now due
and to become due thereon, and all rights, remedies and incidents thereunto
belonging.

2. Conflict. Nothing in this Assignment shall be construed to be a modification
or waiver of or limitation on any provision of the Loan Purchase Agreement,
including representations, warranties and agreements set forth therein. In the
event of any inconsistency or conflict between this Assignment and the Loan
Purchase Agreement, terms and conditions of the Loan Purchase Agreement shall
control for all purposes.

3. Successors and Assigns. This Assignment shall be binding upon and shall inure
to the benefits of the parties hereto, their respective legal representatives,
successors in title and assigns.

4. Governing Law. The laws of the State of Alabama shall govern the
interpretation and validity and enforceability hereof without regard to concepts
of conflicts of laws.

5. Severability. In the event any provision of this Assignment is held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof.

[Signatures appear on the following page]



--------------------------------------------------------------------------------

ASSIGNOR:

PROPST VESTAVIA LLC,

a Delaware limited liability company

By:     Name:     Title:    

STATE OF ______________             )

_________________ COUNTY         )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that ____________________________, whose name as _______________________
of Propst Vestavia, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he executed the same
with full authority for and on behalf of said corporation.

Given under my hand and seal this the ______ day of August, 2010.

 

   Notary Public   My Commission Expires     [SEAL]  



--------------------------------------------------------------------------------

SCHEDULE A

List of Loan Documents

 

1. Promissory Note dated March 22, 2002 in the amount of $33,000,000.00 by AIG
Baker Vestavia, L.L.C. for the benefit of Compass Bank

 

  a. First Amendment to Promissory Note and Loan Documents dated February 10,
2003

 

  b. Second Amendment to Promissory Note and Loan Documents dated December 19,
2003

 

  c. Third Amendment to Promissory Note and Loan Documents dated April 30, 2007

 

  d. Fourth Amendment to Promissory Note and Loan Documents dated July 6, 2007

 

  e. Fifth Amendment to Promissory Note and Loan Documents dated September 3,
2007

 

  f. Sixth Amendment to Promissory Note and Loan Documents dated September 15,
2008

 

  g. Seventh Amendment to Promissory Note and Loan Documents dated October 31,
2008

 

  h. Eighth Amendment to Promissory Note and Loan Documents dated January 2,
2009

 

2. Future Advance Mortgage, Assignment of Rents and Leases and Security
Agreement (Alabama) dated March 22, 2002 by and between AIG Baker Vestavia,
L.L.C. and Compass Bank and recorded as instrument no. 200204/6859 in Jefferson
County, Alabama

 

  a. First Amendment to Mortgage dated February 10, 2003 and recorded as
instrument no. 200303/3690 in Jefferson County, Alabama

 

  b. Second Amendment to Mortgage dated December 19, 2003 and recorded as
instrument no. 20040117481 in Jefferson County, Alabama

 

3. Assignment of Rents and Leases dated March 22, 2002 by and between AIG Baker
Vestavia, L.L.C. and Compass Bank and recorded as instrument no. 200204/6860 in
Jefferson County, Alabama

 

  a. First Amendment to Assignment of Rents and Leases dated February 10, 2003
and recorded as instrument no. 200303/3691 in Jefferson County, Alabama



--------------------------------------------------------------------------------

  b. Second Amendment to Assignment of Rents and Leases dated December 19, 2003
and recorded as instrument no. 200401/7481 in Jefferson County, Alabama

 

4. Construction Loan Agreement dated March 22, 2002 by and between AIG Baker
Vestavia, L.L.C. and Compass Bank including Addendum I

 

5. Assignment of Loan Documents from Compass Bank to Propst Properties, LLC,
dated as of March 26, 2010 and recorded in Book LR201003, page 5856, in the
Office of the Judge of Probate of Jefferson, County Alabama.

 

6. Assignment of Loan Documents, from Propst Properties, LLC to Propst Vestavia
LLC dated as of March 26, 2010 and recorded in Book LR201003, page 5861, in the
Office of the Judge of Probate of Jefferson, County Alabama

 

7. UCC Financing Statement listing AIG Baker Vestavia, L.L.C. as debtor and
recorded as instrument no. 200204/6863 in Jefferson County, Alabama on March 22,
2002

 

8. UCC Financing Statement listing AIG Baker Vestavia, L.L.C. as debtor and
recorded with initial filing num: 2103799 7 with the Delaware Department of
State on April 4, 2002

 

9. UCC Financing Statement listing AIG Baker Vestavia, L.L.C. as debtor and
recorded with initial filing num: 2207713 3 with the Delaware Department of
State on August 12, 2002

 

10. Continuing Guaranty (Unlimited) of AIG/Baker Partnership dated March 20,
2002

 

11. Subordination Agreement dated March 22, 2002 by and among AIG Baker
Vestavia, L.L.C., AIG Baker Partnership, Alex Baker Limited Partnership, A.B.
Development, L.L.C., AIG Baker Shopping Center Properties, L.L.C., AIG/Baker,
Inc., AIG Baker Management, L.L.C., AIG Baker Real Estate, L.L.C., and Compass
Bank

 

  a. First Amendment to Subordination Agreement dated December 19, 2002

 

12. Lawyers Title Insurance Corporation Policy Number G47-0372978 dated March
22, 2002

 

13. Assignment of Contract Documents dated March 22, 2002 by and between AIG
Baker Vestavia, L.L.C. and Compass Bank

 

14. UCC Continuation Statement recorded with filing num: 71863173 with the
Delaware Department of State on May 15, 2007 concerning the original financing
statement with filing num: 22077133.



--------------------------------------------------------------------------------

15. Such other documents, agreements, instruments, and other collateral which
evidence, secure or otherwise relate to Lender’s right, title or interest in and
to the Loan, including, without limitation, the title insurance policies and
hazard insurance policies that may presently be in effect.